Citation Nr: 0833502	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability associated with in-service asbestos exposure.

2.  Entitlement to service connection for heart disease, to 
include as secondary to a respiratory disability associated 
with in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  

In August 2008, the veteran presented testimony at a personal 
hearing conducted at the Pittsburgh RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

The issue of entitlement to service connection for heart 
disease, to include as secondary to a respiratory disability 
associated with in-service asbestos exposure is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A respiratory disorder has been shown to be casually or 
etiologically related to in-service asbestos exposure.



CONCLUSION OF LAW

Service connection is warranted for a respiratory disability 
associated with in-service asbestos exposure.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
has a respiratory disease associated with in-service asbestos 
exposure.  Because the claim for service connection for a 
respiratory disability associated with in-service asbestos 
exposure on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Paragraph (a) lists 
common materials that may contain asbestos including steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.

Paragraph (b) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  

Paragraph (d) notes that the latency period for development 
of disease due to exposure to asbestos ranges from 10 to 45 
or more years between the first exposure and the development 
of the disease.

Paragraph (e) provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.

Paragraph (h) provides that VA must determine whether service 
records demonstrate evidence of asbestos exposure during 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for respiratory 
disability associated with in-service asbestos exposure.  The 
veteran contends that he was exposed to asbestos throughout 
his service with the Navy.  In particular, in his February 
2006 notice of disagreement (NOD), the veteran stated that 
when he was assigned to the Pacific Reserve Fleet, he 
performed maintenance on the ships which frequently involved 
stripping insulation and other materials.  He testified 
during his hearing that while working as a boiler man, his 
job was inspecting and replacing asbestos insulation in steam 
pipes and cleaning the bottom of the ships.  Additionally, he 
testified that while working in the laundry aboard the USS 
Yorktown he was exposed to asbestos from the pipes and also 
other sailors' clothing.  The veteran's service personnel 
records reflected that his military occupational specialties 
were BT-4500, SHS-3110, and SHL-3150.  The Board notes that 
BT corresponds to boiler technician and SHL corresponds to 
laundry operator.  Additionally, the service personnel 
records indicated that he served with the Pacific Reserve 
Fleet from December 1962 until he was transferred to the USS 
Yorktown in December 1963.  Moreover, the service treatment 
records noted that in February 1965, the veteran had a 
foreign object in his eye from cleaning the boilers.  

As reflected above, the paragraph (a) of the M21-1MR 
indicated that steam pipes for boilers and thermal insulation 
may contain asbestos.  Further, paragraphs (f) and (g) 
reflected the occupations with asbestos exposure include 
working in shipyards and that high exposure to asbestos and a 
high prevalence of disease have been noted in insulation and 
shipyard workers.  As the veteran testified that he had 
frequent exposure to asbestos and it has been verified that 
he worked on the Pacific Fleet and cleaned boilers, the Board 
will concede in-service asbestos exposure.  

As in-service asbestos exposure has been conceded, the Board 
will now turn to an analysis of whether asbestos exposure has 
led to an asbestos related disease.  In this regard, the 
post-service evidence revealed an August 2000 CT chest report 
from Dr. L.E.B. with a finding of asbestosis.  Private 
medical evidence from U.P.M.C. contained CT chest reports 
dated in February 2003, January 2004, and April 2005 with 
impressions of chronic obstructive pulmonary disease (COPD) 
and emphysema with fibrotic lung disease and pleural 
calcifications suggesting the possibility of prior asbestos 
exposure.  A CT chest report from S.R.H.S. dated in February 
2003 showed calcified pleural plaques consistent with prior 
asbestos exposure.  As such, the post-service medical 
evidence indicated that the veteran has respiratory related 
diagnoses associated with asbestos exposure.  

Importantly, a July 2008 letter from Dr. J.C.L. noted that 
the veteran had a history of asbestos exposure and COPD.  He 
added that the veteran's asbestos exposure was most likely 
related to his work in the Navy.  As noted above, paragraph 
(b) of the M21-1MR acknowledges that inhalation of asbestos 
fibers can result in asbestosis and pleural plaques.  Because 
the veteran has post-service findings of asbestosis and 
pleural plaques documented by CT chest reports and it has 
been conceded that the veteran has in-service asbestos 
exposure, the Board will resolve all reasonable doubt in 
favor of the veteran and grant entitlement to service 
connection for a respiratory disability associated with 
asbestos exposure.  


ORDER

Entitlement to service connection for a respiratory 
disability associated with in-service asbestos exposure is 
granted.


REMAND

The veteran claims that he has a heart disability secondary 
to his asbestos related respiratory disorder.  As reflected 
above, the Board has granted entitlement to service 
connection for a respiratory disability associated with in-
service asbestos exposure and now must determine if he has a 
heart disability secondary to his service-connected 
respiratory disability associated with in-service asbestos 
exposure.

In this regard, a July 2005 record from S.R.H.S. reflected 
that the veteran had coronary artery disease (CAD), status 
post bypass surgery in December 1997, and status post 
abdominal aortic aneurysm repair in 1992.  As the veteran has 
a current heart disability, the Board finds that a remand is 
necessary to afford the veteran an examination to determine 
if he has a heart disability that is secondary to his 
service-connected respiratory disability associated with in-
service asbestos exposure.

Moreover, the Board notes that the veteran has not been 
provided with the new laws and regulations pertinent to his 
claim for service connection for a heart disability, to 
include as secondary to service-connected respiratory 
disability associated with in-service asbestos exposure.  In 
September 2006, while this appeal was pending, this 
regulation was amended; therefore, on remand, the RO should 
provide the veteran with both the old version of the 
regulation prior to the amendment and the new version.  
38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. § 3.310(b) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for service connection for a heart 
disability, to include as secondary to 
service-connected respiratory disability 
associated with in-service asbestos 
exposure.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions he is claiming the disabilities 
are secondary to.  The veteran should also 
be informed of the requirements for 
establishing secondary service connection 
under both the old and the new version of 
the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 38 C.F.R. § 3.310(b) (2007).

2.  Please schedule the veteran for a VA 
examination to evaluate his claim for a 
heart disability secondary to service-
connected respiratory disability associated 
with in-service asbestos exposure.  A copy 
of the claims folder and this REMAND must 
be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment 
records, private treatment records, 
and any additional reports obtained 
on remand, the examiner should 
identify and diagnosis any heart 
disabilities.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  

b.  Further, the examiner should 
opine as to the relationship, if 
any, between a heart disability and 
his service-connected respiratory 
disability associated with in-
service asbestosis exposure.  Again, 
any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with 
the claims file, and to comment as 
to whether it is at least as likely 
as not that any current heart 
disability, to include his 1997 
bypass surgery, is either caused by 
or permanently aggravated by his 
service-connected respiratory 
disability associated with in-
service asbestos exposure.  To the 
extent possible, the examiner should 
opine whether the veteran's heart 
disability was either (a) 
proximately caused by or (b) 
proximately aggravated by his 
respiratory disability associated 
with asbestos exposure, and, if so, 
to what degree.
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it 
is important "that each disability 
be viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must 
be made available to the examiner 
for review.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  When the development requested has 
been completed, the claim for entitlement 
to service connection for a heart 
disability should be reviewed by the RO 
on the basis of additional evidence.  The 
RO should readjudicate the issue of 
entitlement to service connection for a 
heart disability, to include as secondary 
to service-connected respiratory 
disability associated with in-service 
asbestos exposure under 38 C.F.R. 
§ 3.310.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  This 
SSOC should include both the old version 
of 38 C.F.R. § 3.310 (2006) and the new 
version of 38 C.F.R. § 3.310 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


